Citation Nr: 0120692	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an increased rating for service-connected 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to restoration 
of a 30 percent disability evaluation.  

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of fracture of the second toe, 
right foot, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
September 1971, and from July 1988 to October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In April 1993, the RO denied the veteran's claim 
of entitlement to service connection for a right knee 
condition, denied her claim of entitlement to a compensable 
rating for service-connected residuals of fracture of the 
second toe, right foot, with traumatic arthritis, and granted 
her claim of entitlement to an increased rating for service-
connected sarcoidosis with mild obstructive respiratory 
defect and generalized weakness, evaluated as 10 percent 
disabling, to the extent that it assigned a 30 percent 
rating.  In February 1995, the RO reduced the veteran's 
evaluation for sarcoidosis to 10 percent, effective May 1, 
1995.  

In March 1995, the RO received a request for a hearing 
(subsequently determined to be a request for a hearing before 
Traveling Member of the Board).  In June 1998, the Board 
noted that there was evidence that the veteran was 
incarcerated, and that she may not have been sent notice at 
her last correct address of record.  The Board remanded the 
claim in order to afford the veteran a hearing.  That same 
month, the RO sent the veteran notice that a hearing was 
scheduled on February 13, 1997.  Subsequently, the veteran 
failed to appear for his scheduled hearing, and the claims 
folder does not indicate that the veteran filed a motion for 
a new hearing.  Accordingly, the Board will proceed without 
further delay.

The claims for increased ratings for service-connected 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, and residuals of fracture of the second 
toe, right foot, with traumatic arthritis, are the subject of 
the REMAND portion of this decision.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's right knee arthritis is related to her service.  


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated by 
the veteran's active military service, right knee arthritis 
may not be presumed to have been so incurred, and is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 
(West 1991 & Supp. 1999); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's April 1993 decision that the evidence 
did not show that the criteria had been met for service 
connection for a right knee condition.  That is the key issue 
in this case, and the rating decisions, as well as the 
statements of the case (SOC), and supplemental statements of 
the case (SSOC's), informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and the SSOC's sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid her claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO also requested and obtained VA medical records, and has 
obtained the veteran's service medical records from the 
National Personnel Records Center.  VA examinations covering 
the disability in issue have been performed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that she has a right knee condition as a 
result of her service, or, in the alternative, as a result of 
her service-connected right toe condition.  See veteran's 
letter, received in June 1992.  She has also asserted that it 
is the result of her service-connected sarcoidosis, (i.e., 
apparently as a side-effect of her medication).  See October 
1994 hearing transcript.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, where the physician relates the current 
condition to the period of service.  See 38 C.F.R. § 3.303(d) 
(2000).  In such instances, a grant of service connection is 
warranted when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran's service medical records include separation 
examination reports from her two periods of service.  These 
reports, dated in August 1971 and August 1975, show that her 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  Accompanying reports of medical history 
both show that she denied having a "trick" or locked knee, 
and that she did not report any knee symptoms.  The remainder 
of the service medical records are silent as to complaints, 
treatment or a diagnosis involving the right knee.  

The post-service medical evidence includes VA outpatient 
treatment, examination and hospital reports, and VA 
vocational rehabilitation records, collectively dated between 
1990 and 1995.  This evidence shows that the veteran 
complained of right knee symptoms on VA examination in 
February 1990.  However, there was no diagnosis.  The first 
evidence of a diagnosis of a right knee condition is found in 
a VA outpatient treatment report, dated in April 1992, which 
contains a diagnosis of rule out ruptured tendon, right knee. 
Subsequently dated VA outpatient treatment reports from May 
1992 include findings of right knee arthritis and 
chondromalacia, and indicate that the veteran was wearing a 
knee brace.  However, a VA examination report, dated in 
August 1992, shows that the examiner declined to diagnose a 
right knee condition, and that he specifically declined to 
assign a diagnosis of arthritis, stating that it was not 
found.  VA X-rays of the right knee, dated in October 1993, 
revealed "very early or beginning degenerative joint disease 
manifested by pointing of the right tibial eminences and very 
minimal lipping involving the supero-posterior articulating 
margin of the patella."  A VA examination report, dated in 
November 1993, contains a diagnosis of early osteoarthritis 
of the right knee.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving the right knee.  The first 
evidence of a right knee condition is found in the April 1992 
VA outpatient treatment report.  The first evidence of a 
right knee condition therefore comes about 21/2 years after 
separation from service.  In addition to the lack of findings 
in the service medical records, this period without treatment 
weighs against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent medical opinion indicating that the veteran has 
a right knee condition that is related to her service.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim for a right knee condition on a direct 
basis.  See 38 C.F.R. § 3.303.  

With regard to right knee arthritis, assuming arguendo that 
the findings in the May 1992 VA outpatient treatment report 
show arthritis, the first evidence of arthritis comes 
approximately 21/2 years after separation from service.  
Therefore, there is no medical evidence showing that the 
veteran had right knee arthritis to a compensable degree 
within a year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board thus finds that the preponderance 
of the evidence is against the claim for right knee arthritis 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309, and 
that service connection under these regulations is not 
warranted.  Finally, there is no competent medical evidence 
linking a right knee condition to the veteran's service-
connected right toe condition (specifically, her residuals of 
fracture of the second toe, right foot, with traumatic 
arthritis).  Therefore, service connection for a right knee 
condition on a secondary basis is not warranted.  See 
38 C.F.R. § 3.310.  

The Board has considered the veteran's oral and written 
testimony submitted in support of her arguments that he right 
knee arthritis should be service connected.  Her statements 
are not competent evidence of a nexus between a right knee 
condition and her service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for a right knee condition, to include arthritis, 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee condition, to include 
arthritis, is denied.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

With regard to the claim of entitlement to an increased 
rating for service-connected sarcoidosis with mild 
obstructive respiratory defect and generalized weakness, 
currently evaluated as 10 percent disabling, in an informal 
hearing presentation, dated in May 1998, the veteran's 
representative requested that the Board remand this claim for 
another VA examination.  The representative noted that the 
most current pulmonary function tests in the claims files are 
dated in 1994.  It further appears that the veteran has been 
incarcerated, and that she was scheduled for release in early 
July 2001.  Therefore, on remand, the veteran should be 
scheduled for a VA respiratory diseases examination.  

With regard to the claim of entitlement to an increased 
(compensable) rating for service-connected residuals of 
fracture of the second toe, right foot, with traumatic 
arthritis, the Board is convinced that the veteran should 
also be afforded another VA foot examination.  Specifically, 
the most recent examination report of record involving this 
disability is dated in 1993.  

The duty to assist a veteran in obtaining and developing 
facts and evidence to support a claim includes obtaining a 
contemporaneous and thorough VA examination.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Littke v. Derwinski, 1 Vet.  
App. 90 (1990).  Therefore, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, that 
she would like associated with the claims 
files  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The RO should arrange for the veteran 
to have a VA respiratory diseases 
examination in order to ascertain the 
nature and severity of the service 
connected sarcoidosis.  All indicated 
special tests and examinations should be 
conducted.  The RO should arrange for the 
claims folders and a copy of this REMAND 
to be reviewed by the examiner.  

3.  The RO should arrange for the veteran 
to have a VA examination of her right 
foot in order to ascertain the nature and 
severity of any residuals of a fracture 
of the second toe to include traumatic 
arthritis.  The RO should arrange for the 
claims folders and a copy of this REMAND 
to be reviewed by the examiner.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  

5.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected sarcoidosis 
with mild obstructive respiratory defect 
and generalized weakness, currently 
evaluated as 10 percent disabling, and 
whether an increased (compensable) rating 
is warranted for service-connected 
residuals of fracture of the second toe, 
right foot, with traumatic arthritis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and afford a 
reasonable period of time for a response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



